Citation Nr: 0507060	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for cervical disc 
disease, status post foraminotomy.

3.  Entitlement to service connection for tendonitis and 
degenerative arthritis of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1973, and from November 1990 to June 1991.  He may have had 
additional active duty for training (ACDUTRA) or inactive 
duty for training (INACDUTRA), specific service dates for 
which only his claims ##2 and 3 are in part dependent. 

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.

The veteran provided testimony at a hearing before a Hearing 
Officer at the RO in December 2002; a transcript is of 
record.

During the course of the current appeal, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating.  That issue is not part of the current appeal.

The issues of entitlement to service connection for cervical 
disc disease, status post foraminotomy, and for tendonitis 
and degenerative arthritis of the right wrist, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is adequate evidence in the file for an equitable 
disposition of the pending appellate issue relating to 
defective hearing.

2.  The veteran does not now demonstrate defective hearing in 
either ear under VA guidelines.


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

During the course of the current appeal, a number of 
revisions have taken place with regard to development of the 
evidence and related matters.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  

Given the nature of the resolution of the claim herein, and 
specifically, the bases therefor, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim with regard to 
defective hearing.  The Board finds that the examination 
reports coupled with the other evidence of record provide 
sufficient information to adequately evaluate that claim.  

In fact, the only basis for remanding the case on this issue 
would be for another audiology examination, of which the 
veteran has already had two, results from which are entirely 
consistent.  In each instance, there is no confirmation of 
the presence of hearing loss under VA regulations.

However, should he develop hearing loss at some later date, 
he is free to provide evidence in that regard along with an 
opinion that provides a nexus to service for the purpose of 
reopening that claim. 

The VA has satisfied its obligation to notify and assist the 
veteran in this case as relates only to hearing loss.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as sensorineural hearing loss, is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be also be granted for disability 
which is the result of service-connected disability.  38 
C.F.R. § 3.310 (2004). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

In service the veteran was purportedly exposed to acoustic 
trauma in service including as a helicopter repairman.  
[Service connection has been granted for tinnitus as a 
result].

Various audiometric testing results from service are in the 
file for comparative purposes.

In July 2000, the veteran underwent a VA examination.  On the 
authorized audiological evaluation pure tone thresholds, (air 
conduction) in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
 10
25
10
LEFT
0
0
5
15
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
Decibel losses at the higher levels of 6,000 and 8,000 Hertz, 
bilaterally, also ranged from 10 to 20.

On VA examination in November 2004, the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
15
LEFT
5
5
5
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
Decibel losses at the higher levels of 6,000 and 8,000 Hertz, 
bilaterally, ranged from 30 to 40.

Analysis

Certain definitive criteria have been set out in VA 
regulations as to what constitutes hearing loss under VA 
standards.  

As identified in all post-VA audiometric evaluations, the 
veteran does not now demonstrate defective hearing in either 
ear.  

And while he most recently had a 30-40 decibel loss at the 
6,000 and 8,000 ranges, these are above the ranges considered 
to be conversational voice range, and are irrelevant for 
purposes of service connection.  

In the case of hearing loss, the charts are used to precisely 
allocate the ratings, based on raw scores.  A doubt is not 
raised to be resolved in his favor.  

It should also be noted that with regard to other pending 
appellate issues, there remain some questions as to whether 
he had ACDUTRA or INACDUTRA subsequent to 1991 but prior to 
recent VA audiological testing.  However, these dates become 
irrelevant to the issue of hearing loss, since no testing 
procedure since those possible dates has sustained the 
allegation that he does in fact have any hearing loss, 
regardless of potential etiology.  

Absent current disability there is no need to investigate 
what may or may not be included in the earlier evidence 
including whether it was during a period of ACDUTRA or 
INACDUTRA.  Accordingly, the claim with regard to defective 
hearing can be resolved at this time without prejudice to 
him. 

ORDER

Service connection for bilateral defective hearing is denied.


REMAND

With regard to the issues of entitlement to service 
connection for cervical disc disease, status post 
foraminotomy, and service connection for tendonitis and 
degenerative arthritis of the right wrist, the issues of when 
and if the veteran had additional ACDUTRA and INACDUTRA 
becomes important because there are records showing some form 
of disability involving each area subsequent to 1991.  

The records appear to be from military facilities, and 
although there is some discussion in the file as to the 
veteran's civilian employer, it remains unclear just when he 
was on training and/or when he was in a civilian work 
capacity.  

In any event, there are also some clinical records showing 
that at least the wrist complaints were felt to be not in LOD 
(line of duty), but this determination is subject to several 
interpretations.  It could well imply not simply that he was 
not then activated but also the direct opposite, i.e., that 
he was then activated but perhaps that, whatever the injury 
was, it not incurred therein.  [These records are also 
limited and barely legible so further interpretation is 
difficult at any rate].

His representative has specifically addressed these issues in 
a written presentation.  He argues that the veteran contends 
that while on active duty during the gulf war and while on 
ACDUTRA he injured his neck.  

He specifically argues that:

The veteran served in the 1022 Med. Evac. 
Co. during the Gulf War.  His duties 
included lifting stretchers carrying 
wounded soldiers, on and off of aircraft.  
He also injured his neck in August of 
1994, while working on an aircraft.  
After this injury, he sought medical 
treatment from the flight surgeon, Dr. 
[G], on August 22, 1994.  This injury 
resulted in the veteran having surgery 
September 14, 1994.  The veteran 
continued to be seen for his neck until 
his discharge.  The evidence of record 
supports the consideration of aggravation 
as well as direct service connection.

With regard to the wrist question, it is argued that the 
wrist was injured while on ACDUTRA and should thus be service 
connected.  It is noted that the periods involved above are 
not included in those currently certified.

At any rate, the aspect of aggravation of any preexisting 
problems has not been fully addressed by the RO.

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
1113(b) (West 1991 & Supp. 2003); 38 C.F.R. 3.303(d) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2004).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Under VA laws and regulations, some disorders are considered 
congenital and developmental in nature and are not deemed 
compensable diseases for VA purposes. 38 C.F.R. § 3.303(c) 
(2004).  However, under certain circumstances, service 
connection may be granted for such disorders if shown to have 
been aggravated during service.  See VAOPGCPREC 82-90 (July 
18, 1990).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b) (2004).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2004); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Since there is no definitive certification of ACDUTRA and 
INACDUTRA dates, and the records show that the veteran was in 
fact seen at a military facility for the claimed 
disabilities, the Board has no option but to remand the case 
for further development in that regard.  

The case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
additional treatment records for any 
wrist or neck problems in or since 1990, 
and the RO should assist him in obtaining 
such documents as necessary.  He may also 
want to provide collateral documentation 
from service comrades, fellow employees 
or employers, relatives or friends as to 
injuries he may have sustained to wrist 
or neck since 1990.

2.  The RO should secure a complete 
certification of all ACDUTRA and 
INACDUTRA dates since 1991, and the 
veteran's complete service clinical, 
incident and personnel records relating 
to each.  The bases for all LOD 
determinations should be included.  All 
attempts to obtain such certification 
should be comprehensively identified in 
the file.  

3.  The claim should then be reviewed by 
the RO with regard to all pertinent 
regulations including direct, secondary 
and presumptive service connection, and 
with particular regard to the precepts of 
aggravation.  

If the decision remains unsatisfactory to 
the veteran, a comprehensive SSOC should 
be issued, and he and his representative 
should be given an opportunity to 
respond.  

The case should then be returned to the 
Board for final appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


